 1 Bing Zhang Ryan (Bar No. 228641)
   ZHANG LAW GROUP
 2 16 Southwood Drive
   Orinda, CA 94563
 3
   Telephone: (925) 257-3097
 4 Email: bzhanglaw@gmail.com

 5         Attorneys for Plaintiff Powerland Technology Inc.
 6

 7 KEITH A. SIPPRELLE #143358
   VAN ETTEN SIPPRELLE LLP
 8 2945 Townsgate Road, Suite 200
   Westlake Village, California 91361
 9 Telephone: (805) 719-4900
   Facsimile: (805) 719-4950
10 ksipprelle@vstriallaw.com

11
           Attorneys for Defendant Byton North America Corporation
12

13
                                   UNITED STATES DISTRICT COURT
14
                             NORTHERN DISTRICT OF CALIFORNIA
15

16                                      SAN JOSE DIVISION

17

18
     POWERLAND TECHNOLOGY INC., a                      Case No.: 20-cv-05287-VKD
19
     Chinese Corporation,
20
                      Plaintiff,                       STIPULATION FOR DISMISSAL OF
21          v.                                         THE ENTIRE ACTION WITHOUT
                                                       PREJUDICE PURSUANT TO F.R.C.P.
22 BYTON NORTH AMERICA
                                                       41(a)(1)(A)(ii)
23 CORPORATION, a Delaware corporation,
   and DOES 1 through 10, inclusive,
24
                    Defendants.
25

26

27

28
                                                   1
     STIPULATION FOR DISMISSAL OF THE ENTIRE ACTION WITHOUT PREJUDICE
                           Case No.: 20-cv-05287-VKD
 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), Plaintiff POWERLAND

 2 TECHNOLOGY INC. and Defendant BYTON NORTH AMERICA CORPORATION hereby

 3 stipulate and agree that this action should be dismissed without prejudice as to all parties and all

 4 causes of action; each party to bear its own attorneys’ fees, experts’ fees, and costs.

 5 Dated: April 4, 2021
                                               ZHANG LAW GROUP
 6

 7

 8                                             By: s/ Bing Zhang Ryan
                                                   Bing Zhang Ryan
 9                                                 Attorneys for Plaintiff Powerland Technology
                                                   Inc.
10

11
     Dated: April 4, 2021
12                                             VAN ETTEN SIPPRELLE LLP

13

14                                             By: s/ Keith A. Sipprelle
                                                   Keith A. Sipprelle
15
                                                   Attorneys for Defendant
16                                                 Byton North America Corporation

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
      STIPULATION FOR DISMISSAL OF THE ENTIRE ACTION WITHOUT PREJUDICE
                            Case No.: 20-cv-05287-VKD
